Citation Nr: 1606049	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular evaluation for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to February 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for hypertension, rated 10 percent disabling.  The Veteran appealed the initial 10 percent rating.  

In June 2011, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

In August 2015, the Board upheld the denial of a rating in excess of 10 percent for hypertension.  At that time, the Board found that there remained a question of whether consideration for an extra-schedular evaluation is warranted.  This matter was remanded so that it could be referred to the Director, Compensation Service, for consideration of whether an extra-schedular rating is warranted for the service-connected hypertension.  While the requested opinion was rendered in November 2015, the Board finds it insufficient and the case must be returned.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating on an extraschedular basis for hypertension.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).

As noted in the August 2015 remand, the record raised the matter of an extraschedular evaluation for hypertension.  In the remand, it was pointed out that the Veteran was taking six different medications for the control of his hypertension and that the most recent VA examiner had characterized the Veteran's hypertension as "resistant."  The Board found that this characterization had raised the issue of consideration for an extra-schedular evaluation such that the case needed to be referred to the Under Secretary for Benefits or the Director, Compensation Service.  While a referral was made, the November 2015 response to that referral did not consider numerous medications used to control hypertension.

In addition, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson , the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.  

In the present case, the Veteran is service-connected for post traumatic stress disorder (PTSD), hypertension, residuals of a forearm fracture, and erectile dysfunction.  In November 2015, the Director of the VA Compensation and Pension Service issued an administrative decision with regard to extraschedular consideration of the Veteran's claim for increased rating for hypertension and only considered the Veteran's hypertension disability and did not consider the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture.  Accordingly, in light of Johnson, the Board has determined that a remand is appropriate in order to refer the Veteran's claim to the Director of the VA Compensation Service for a collective extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1. Refer again the Veteran's claim of entitlement to an extraschedular evaluation for hypertension to the Director of the VA Compensation Service for appropriate extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The opinion should remark on the Veteran's need for numerous medications and consider the collective impact of the Veteran's service-connected disabilities, which to date consist of: PTSD, hypertension, residuals of a forearm fracture, and erectile dysfunction.  See Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  

2. Afterwards readjudicate the issue on appeal.  If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




